UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-7394



DANIEL L. SPENCE, a/k/a Daniel Johnson,

                                             Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Defendant - Appellee.


                             No. 04-7526



DANIEL L. SPENCE,

                                             Plaintiff - Appellant,

          versus


THOMAS DIBIAGIO, United States Attorney; JOHN
J. BARRY, Federal Bureau of Investigations;
PETER GIANIODIS, Bank of America (Nations
Bank); JAMES ULWICK, Kramon and Graham, P.A.;
GLEN CASE, Howard County Police Department;
SHARON DENISE JORDAN; STACY GIANIODIS,

                                            Defendants - Appellees.


Appeals from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CA-04-2065-WDQ; CA-04-2031-1-WDQ)
Submitted:   November 3, 2004           Decided:   November 18, 2004


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel L. Spence, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                - 2 -
PER CURIAM:

              In these consolidated appeals, Daniel L. Spence seeks to

appeal the district court’s denial of relief on his two 42 U.S.C.

§ 1983 (2000) complaints.       We have reviewed the record and find no

reversible error.       Accordingly, we affirm on the reasoning of the

district court.        See Spence v. United States, No. CA-04-2065-WDQ

(D. Md. July 29, 2004); Spence v. DiBiagio, No. CA-04-2031-1-WDQ

(D. Md. July 29, 2004).       We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented    in   the

materials     before    the   court   and     argument   would   not   aid   the

decisional process.



                                                                       AFFIRMED




                                      - 3 -